transfer and change of control Agreement THIS TRANSFER AND CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made effective as of the 8th day of February, 2008, by and among Ari Lee of 2132 Horse Prairie Dr., Henderson, Nevada, (hereinafter referred to as "Affiliate”), and Helvetic Capital Ventures AG of Claridenstrasse 25 CH-8002 Zurich, Switzerland (hereinafter referred to as “Helvetic”). PRELIMINARY STATEMENTS A. Exotacar, Inc., a Nevada corporation (EXOT) is a public company, which files reports pursuant to the Securities Exchange Act of 1934, and trades its common stock under the symbol, “EXOT” on the Over-the-Counter Bulletin Board. B. Helvetic is interested in taking control of EXOT. Helvetic is desirous of funding $700,000 US (“Transactional Fees”), for the purpose of pursuing Helvetic’s interest in obtaining control of EXOT. The Transactional Fees are to be utilized by Helvetic for the purpose of facilitating the transaction as set forth herein, inclusive of paying finders, facilitators, attorneys, accountants, and shareholders required to obtain such control. B. Affiliate is desirous of placing EXOT under the control of Helvetic, and as a part of such change of control is willing to transfer 750,000 shares of common stock (the “Common Stock”) to Helvetic, in addition to nominating individuals as requested by Helvetic to the Board of Directors of EXOT, and concurrent with such change of control, Affiliate will resign from the Board of Directors. NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Affiliate and Helvetic do hereby agree as follows: ARTICLE I Change of Control and Transfer of the Common Stock Section 1.01.Change of Control.On the Closing Date and upon the terms and subject to the conditions set forth herein, the Affiliate shall cause the following events to occur: (a) Affiliate shall discharge all financial obligations of EXOT through the payment to finders, attorneys, accountants, and any outstanding financial obligations of EXOT; (b) Affiliate shall cause the transfer of 750,000 shares of common stock of EXOT, held in the name of Affiliate, to Helvetic; (c) Affiliate shall cause the Form 10Q for period ending December 31, 2007 to be filed prior to or concurrent with closing. Section 1.02.Nominee Directors.Prior to the closing Helvetic shall provide Affiliate with the name or names of Directors to be appointed to the Board of Directors of EXOT. Section 1.03.Resignation as Officer and Director. Concurrent with Closing, Affiliate shall deliver a resignation, wherein Affiliate resigns Affiliates position as both an Officer and Director of EXOT. Section 1.03.Time and Place of Closing.Subject to the satisfaction or waiver of the conditions herein, the closing (the “Closing”) of the transactions contemplated by this Agreement shall take place on or before February 8, 2008 or at such time, date or place as Affiliate and Helvetic may agree in writing. In the event the transaction as contemplated by this Agreement has not occurred by February 8, 2008, or there is not a specific written agreement by the parties extending such time, then in that event such transaction shall immediately terminate and this Agreement shall become null and void and of no further force or effect. Section 1.04.Delivery of the Common Stock; Delivery of Closing Documents; Payment of Transactional Fees. At Closing: (a) Affiliate shall deliver to Helvetic’s counsel the certificate(s) representing the Common Stock, duly endorsed in blank or accompanied by stock powers duly endorsed in blank, with all taxes attributable to the transfer and sale of the Common Stock paid by Affiliate. (b) Affiliate shall deliver to Helvetic’s counsel a Cashiers Check in the sum of $33,767.64, which shall be drawn on the bank account of EXOT, constituting all the cash assets of EXOT. The Cashiers Check shall be deposited into a bank account in the name of EXOT, as established by Helvetic or under the control of Helvetic, upon closing of this transaction. (c) Affiliate shall deliver to Helvetic’s counsel the Board of Directors resolutions required to nominate the new Board of Directors and the resignation of Affiliate as a Board of Director and Officer of EXOT. (d) Affiliate shall deliver to Helvetic’s counsel all books and records of EXOT, in conformity with the previously sent PDF electronic documents sent to counsel for Helvetic. (e) Helvetic shall deliver to counsel for Affiliate the Transaction Fees in the sum of $700,000. $633,767.64, of such fees shall be directly wired to the bank account of counsel for Affiliate, the Stoecklein Law Group, per a wire instruction to be submitted to counsel for Helvetic. The balance of the $700,000 shall remain with counsel for Helvetic for disbursement for fees and expenses on the side of Helvetic. (f) Affiliate shall deliver to Helvetic’s counsel a letter addressed to EXOT’s transfer agent and registrar, indicating that control of EXOT has been transferred and authorizing Helvetic’s nominees and counsel to perform transfers on the account. [Missing Graphic Reference] ARTICLE II Representations and Warranties of Affiliate and EXOT Subject to all of the terms, conditions and provisions of this Agreement, the Affiliate and EXOT hereby represent and warrant to Helvetic, as of the date hereof and as of the Closing, as follows: Section 2.01.Organization and Qualification.EXOT is a Nevada corporation duly organized, validly existing and in good standing under the laws of the State of Nevada.EXOT has all requisite power and authority, corporate or otherwise, to own, lease and operate its assets and properties and to carry on its business as now being conducted.EXOT does not have any subsidiaries or predecessor corporations. Section 2.02.Capitalization of EXOT; Title to the Common Stock.There are 100,000,000 shares of common stock authorized of EXOT, of which 1,250,000 shares of common stock are issued and outstanding, $0.001 par value per share.
